Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 1 of 11 Page ID #:4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 iJNITED STATES OF AMERICA                           Case No.:   ~9 ~~o~
                                                                                      V
                                                                                    o (~

  v.                                                 VIO: 18 U.S.C. § 371
                                                          18 U.S.C. § 201
 D-1 SLING YOL "DAVID" KIM,                               18 U.S.C. § 2


                      Defendant.
                                             /       UNDER SEAL

                                      INDICTMENT

 THE GRAND JURY CHARGES:

                                  GENERAL ALLEGATIONS

 At all times relevant to this Indictment:

        1.     Defendant SiJNG YOL "DAVID" KIM ("KIM"), a citizen of the Republic

 ofKorea("ROK"), was the owner and Chief Executive Officer ofDK Marine Service Co.,

 Ltd.("DK Marine"), a ROK-based company.

        2.     DK Marine was a husbanding services provider ("HSP"), which contracted

 with the U.S. Navy to provide items and services for U.S. Navy vessels when they arrived

 in port. Items and services coordinated, scheduled, and/or procured by DK Marine

 included fuel, food and other supplies, trash collection, transportation, security, tugboats,

 and other logistical services.

        3.     From in or about September 2011 until in or about May 2014, James Russell

 Driver III ("Driver") was a civilian U.S. federal employee with the U.S. Navy's Military

                                                 1
Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 2 of 11 Page ID #:5




  Sealift Command ("MSC") who served as the captain/master of the USNS Charles Drew

 ("Drew"), a U.S. Navy cargo ship operating in the Pacific region. MSC is a component of

 the U.S. Navy and is the organization that controls the replenishment and military transport

 ships of the U.S. Navy. As the captain of the Drew, Driver was a "public official" within

 the definition of Title 18, United States Code, Section 201(a)(1).

        4.     From in or about August 2006 to in or about August 2014, Co-Conspirator 1

 ("CC-1") was the Director of Operations at the MSC Office in Busan, ROK. As Director

 of Operations, CC-1 was responsible for directing all aspects of MSC ships' arrival,

 logistics support, and departure from port. In order for a U.S. Navy ship to acquire goods

 and services, internal paperwork known as a logistics requisition("LOGREQ")needed to

 be transmitted from the vessel to certain administrative offices, including through the

 appropriate contracting process with the U.S. Navy's Fleet Logistics Center in Yokosuka,

 Japan. Fleet Logistics Centers were previously known as Fleet and Industrial Supply

 Centers ("FISCs").

        5.     KIM and Driver became acquainted in or about August 2013 when DK

 Marine provided husbanding services for the Drew. Driver and CC-1 were acquainted

 professionally due to their respective positions.

        6.     On or about October 4, 2013, Company 1, another ROK-based HSP

 company, was awarded the U.S. Navy's HSP regional contract covering countries

 including ROK. According to relevant procedures, as the regional contract holder,

 Company 1 was therefore the default HSP for port visits in ROK.



                                              2
Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 3 of 11 Page ID #:6




        7.      The Drew was scheduled to make a port visit in Chinhae, ROK in late

 December 2013.

        8.     It was a violation of Driver's official and lawful duties: (a) to transmit

  information that the U.S. Navy had classified as "confidential" to any person not entitled

 to receive it; (b) to make unauthorized disclosure of proprietary, internal U.S. Navy

  information; and (c) to enrich himself by using his position and influence with the U.S.

 Navy to advocate for and advance the interests of DK Marine and KIM.

                                       COUNT ONE
                                        Conspiracy
                               (Violation.of 18 U.S.C. § 371)

        9.     Paragraphs 1 through 8 of the Indictment are realleged and incorporated by

 reference as if fully set forth herein.

         10.   From in or about November 2013 through in or about January 2014, outside

 the jurisdiction of any particular judicial district, defendant SiJNG YOL "DAVID" KIM,

 Driver, and others (1)knowingly and unlawfully combined, conspired, and agreed to

 commit bribery, that is, KIM, Driver, and others knowingly agreed that, in return for

 Driver's being influenced in the performance of official acts and being induced to do and

 omit to do acts in violation of his official and lawful duties, as opportunities arose,(a)KIM

 would directly and indirectly corruptly give, offer, and promise things of value to Driver,

 including travel expenses, gifts, and a job offer after Driver's retirement from federal

 employment, and(b)Driver would directly and indirectly corruptly demand, seek, receive,

 accept, and agree to receive and accept these things of value; and (2)Driver and KIM took



                                              3
Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 4 of 11 Page ID #:7




 overt acts in furtherance ofthis conspiracy and to effect its unlawful object, in violation of

 Title 18, United States Code, Sections 201(b)(1)(A) and(C)and 201(b)(2)(A) and (C).

                                 Object of the Conspiracy

        11.    It was the object of the conspiracy for Driver to provide KIM with

 confidential and other proprietary, internal U.S. Navy information, and to use his position

 and influence with the U.S. Navy to advocate for and advance the interests ofKIM and DK

 Marine, as opportunities arose, and in return for KIM,DK Marine, and others to give things

 of value to or on behalf of DRIVER,including travel expenses, gifts, and a job offer.

                                    Manner and Means

        12.    In furtherance ofthis conspiracy, and to accomplish its object, the following

 manner and means were used, among others:

               a.     Driver would demand, seek, receive, and accept things of value from

        KIM,including travel expenses, gifts, and ajob offer after Driver's retirement from

        federal service.

               b.     KIM would offer and give things of value to or on behalf of Driver,

        including travel expenses and gifts.

               c.     In return for these things of value, Driver would provide KIM with

        confidential and other proprietary, internal U.S. Navy information, and would use

        his position and influence with the U.S. Navy to advocate for and advance the

        interests of KIM and DK Marine, as opportunities arose.

               d.     Driver would attempt to conceal his corrupt relationship with KIM by

        communicating with KIM through Driver's personal email address, assigning
                                               ~~
Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 5 of 11 Page ID #:8




        misleading file names to confidential and other proprietary, internal U.S. Navy

        information sent electronically to KIM, and deleting emails between himself and

        I:~I~

                e.     KIM would direct Driver to circumvent prescribed U.S. Navy

        procedures for obtaining husbanding services, including delaying submission ofthe

        LOGREQ.

                                          Overt Acts

        13.     In furtherance ofthe conspiracy, and to effect its objects, the following overt

 acts, among others, were committed:

                a.     In or about October 2013, KIM paid for or otherwise provided

        DRIVER with high speed train tickets in connection with a visit by Driver to

        Individual A 1 in a hospital in ROK.

                b.     On or about November 10, 2013, KIM emailed Driver at his personal

        email account requesting that Driver send the LOGREQ for the Drew's upcoming

        late December port visit to CC-1: "[p]lease send the X mas LQ card at the last

        minute to[CC-1's first initial]. So that he can deliver the support."

                c:     On or about November 10, 2013, Driver, using his personal email

        account, sent an email to KIM with the subject line "Hospital Pictures [Individual

        A]:-)" that attached two files: DSCF2095b.JPG was a photograph of three people

        in a hospital room, two of whom are Driver and Individual A. The second file, a



  1 Individual A was a Korean sailor who was accidentally injured when the Drew met up
  with the ROK navy ship on which she was stationed in order to refuel the ROK ship.
                                               5
Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 6 of 11 Page ID #:9




       PDF labeled "Hospital Group Photo," was not a photograph, but athree-page

       account statement, including pricing for husbanding supplies and services,from DK

       Marine competitor Company 2 to the Drew for a prior port visit. The body of the

       email said "Copy and delete. Thanks!"

              d.     On or about November 10, 2013, in response to the email in

       subparagraph (c) above, KIM directed: "Thanks. When submitting log reg. Do no

       Cc fisc. Only[CC-1's first initial] and your other msc reps. You know what I mean.

       Then[CC-1's first initial] will handle the rest."

              e.     On or about November 25, 2013, KIM emailed Driver at his personal

       email account: "Just quick reminder, please send the packet 3 days prior to your

       arrival and everything will be handled accordingly."

              £      On or about November 25, 2013, Driver, using his personal email

       account, emailed KIM stating: "Copy. However, may get `egged' to submit earlier

       ... the minimum requirement is 10 days ... will likely be somewhere between 14

       and 15 as 17 would be too close to go unnoticed. Would like to know[CC-1's first

       initial] take on this if you can'find out" (ellipses in original). Minutes later, KIM

       replied via email:"He want u to send in as late as possible."

              g.     On or about November 25, 2013, Driver, using his personal email

       account, emailed KIM:"Glad you like the pictures. Hope to get more as [Individual

       A]probably will remain hospitalized for another 4-5 months. I was hoping to visit

       her over the holidays, roughly arriving 20 Dec thru 07 Jan. If we could work out

       some arrangement, would love to have my family visit Korea some day. I think 7

                                             3
Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 7 of 11 Page ID #:10




        to 10 days would be the extent of their stay. Working on some other ideas for

        possible retirement next year." Prior to this email, KIM had informed Driver in

        conversation that CC-1 would take a job with KIM following CC-1's retirement

        from federal service in 2014. Driver referenced retirement in the November 25,

        2013 email in order to raise the subject of KIM's offering Driver a job.

               h.       Minutes after the email referenced above in subparagraph (g) was

        sent, KIM replied via email:"No problem. I'11 take care ofthe rest. Just concentrate

        on the 17th."

               i.       On or about December 13, 2013, KIM emailed Driver at his personal

        email account:"Everything is on track here. After long talk and thinking with[CC-

        1 initial-based nickname]. It's best that ur son [sic] send the package to my company

        and Cc[CC-1 initial-based nickname]. Plz send the package in on the 19th or 20th

        and will have everything already ready for you."

              j.        On or about December 13, 2013, KIM emailed Driver at his personal

        email account: "Important note. Don't send the package to other friends. Just to

        my company and[CC-1 initial-based nickname]."

              k.        On or about December 17, 2013, Driver, using his personal email

        account, emailed KIM with the subject "SAIPAN Visitor Info." The attached file,

       entitled "Saipan Visitor Info," was the LOGREQ for the Drew's upcoming port visit

        in Chinhae, ROK.

              1.        On or about December 17, 2013, Driver, using his personal email

       account, emailed KIM with the subject "Family Pictures": "Arrive: PM 21 Dec[.]

                                             7
Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 8 of 11 Page ID #:11




        Depart: PM 03 Jan[.] Asiana or KAL is fine ... I had trouble with Saipan Family

        Pic ... UAC is self explanatory" (ellipses in original). Attached to the email were

        passport photographs of Driver's wife and minor child; files entitled "[Individual

        A]Progress Report.jpg" and "Saipan Family Pic Dec 2013.jpg" that contained HSP

        pricing information for Company 1 and Company 3; and a U.S. Navy guidance cable

        pertaining to unauthorized commitment("UAC")policy for HSP contracting.

               m.    On or about December 21, 2013, CC-1, KIM, and a representative of

        Company 1 met the Drew when it arrived in port at Chinhae, ROK. Over the

        objections of the Company 1 representative, Driver chose to have KIM and DK

        Marine provide husbanding services for the Drew's visit.

              n.     On or about December 21, 2013, Driver, using his U.S. Navy email

        account, emailed CC-1 at his U.S. Navy account, other Navy employees, and a

        representative of Company 1 about the Chinhae HSP situation. In the email, Driver

        claimed that he "was unaware of any formal HSP contract agreements with

       [Company 1]...and understood[DK Marine] would be the HSP here at Chinhae."

       Driver further falsely claimed in the email that a shipboard communications outage

        had prevented the timely transmission of the LOGREQ, and when he realized the

        problem, on or about December 20, Driver inadvertently called KIM instead of CC-

        1 and proceeded to make HSP arrangements with KIM because "this was an

        emergent issue."

              o.     In or about late December 2013, while Driver's wife and child were

       in ROK with him, KIM met up with the Driver family and purchased at a store an
Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 9 of 11 Page ID #:12




         iPad for Driver's child and a cellphone case for Driver's wife. During that outing,

         KIM told Driver's wife that he was looking to expand his business in Asia and

         would be in need of new employees with regional experience if he were successful.

                p.      In or about late December 2013 or early January 2014, KIM paid for

         or caused to be settled the Driver family's hotel bill while Driver's wife and child

         were visiting Driver in ROK.

                q.      On or about January 19, 2014, Driver, using his personal email

         account, emailed KIM with the subject line "[Individual A]Pro." In the body ofthe

         email, Driver wrote "Attached files pertain." The attachments included a U.S. Navy

         contract with Company 2; three confidential U.S. Navy guidance cables from

         Washington, D.C.to ships including the Drew pertaining to HSP contracting policy;

         and pricing information for Company 1 and Company 4. None of the attachments

         involved Individual A. Later than day, KIM replied: "Thanks. Very Helpful."

  All in violation of Title 18, United States Code, Section 371.

                                       COUNT TWO
                                           Bribery
                                (Violation of 18 U.S.C. § 201)

         14.    Paragraphs 1-9 and 11-13 of the Indictment are realleged and incorporated

  by reference as if fully set forth herein.

         15.    Between in or about November 2013 and January 2014, outside the

  jurisdiction of any particular judicial district, defendant SUNG YOL "DAVID" KIM,

  directly and indirectly, corruptly gave, offered or promised things of value, including travel

  expenses, gifts, and a job offer, to Driver, a public official, with intent to influence Driver

                                                E
Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 10 of 11 Page ID #:13




  in the performance of official acts and to induce Driver to do and omit to do things in

   violation of his official duties, all as opportunities arose, including providing confidential

   and other proprietary, internal U.S. Navy information to KIM,and using Driver's position

   and influence within the U.S. Navy to advocate for and advance the interests of KIM and

  DK Marine.

  All in violation of Title 18, United States Code, Sections 201(b)(1)(A) and(C)and 2.

                               FORFEITURE ALLEGATIONS

          16.     Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given

  to the defendant that the United States will seek forfeiture as part of any sentence in

  accordance with 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), in the event of the

  defendant's conviction on either of Counts One or Two of this Indictment.

          17.     Upon conviction of either of the offenses set forth in Counts One or Two of

  this Indictment, the defendant, SLING YOL "DAVID" KIM,shall forfeit to the United

  States of America, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

  Title 28, United States Code, Section 2461(c), any property, real or personal, which

  constitutes or is derived from proceeds traceable to the offenses. Such forfeitable

  property includes a sum of money equal to the amount of proceeds obtained as a result of

  the offenses.

          18.     If any of the property described above, as a result of any act or omission of

  the defendant:

                  a.     cannot be located upon the exercise of due diligence;

                  b.     has been transferred or sold to, or deposited with, a third party;

                                                 10
Case 2:19-mj-03005-DUTY Document 3-1 Filed 07/23/19 Page 11 of 11 Page ID #:14




                c.     has been placed beyond the jurisdiction of the court;

                d.     has been substantially diminished in value; or

                e.     has been commingled with other property which cannot be divided

         without difficulty,

  the United States of America shall be entitled to forfeiture of substitute property pursuant

  to Title 21, United States Code, Section 853(p), as incorporated by Title 28, United States

  Code, Section 2461(c).

                                     THIS IS A TRUE BILL.


  Dated: January 17, 2019            /s/Foreperson ofthe Grand Jury
                                     FOREPERSON OF THE GRAND JURY


  MATTHEW SCHNEIDER
  United States Attorney
  Eastern District of Michigan

  ROBERT ZINK
  Acting Chief
  Fraud Section, Criminal Division
  U.S. Department of Justice

   is/.lessee C. Alexander-Hoeppner
  JESSEE C. ALEXANDER-HOEPPNER
  Trial Attorney
  Criminal Division, Fraud Section
  U.S. Department of Justice




                                              11
